Citation Nr: 1433687	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO. 08-23 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for hypertension.

2. Entitlement to an effective date earlier than October 14, 1997, for the grant of service connection for hypertension.

3. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for anemia, to include thalassemia and pernicious anemia, and, if so, whether the reopened claim should be granted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to June 1970 and from May 1972 to May 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2006 and May 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. In the July 2006 decision the RO granted service connection for hypertension and assigned a 10 percent rating, effective October 14, 1997, and in the May 2008 decision the RO declined to reopen the Veteran's claim for service connection for anemia.

In his February 2007 substantive appeal the Veteran requested a hearing before a Veterans Law Judge in Washington, D.C., concerning his claims for an increased rating and an earlier effective date for hypertension. However, in subsequent substantive appeals filed in July 2008 and May 2014, the Veteran specifically indicated that he did not wanted a hearing with respect to his claims concerning hypertension or anemia. The Veteran has at no point expressed interest in a hearing since the February 2007 substantive appeal. As such, the Board finds that the Veteran has clearly indicated that he does not want a hearing, and therefore it was not an error that he was not provided with one.

The Veteran has indicated he is entitled to an earlier effective date for his award of service connection for hypertension based on clear and unmistakable error (CUE) in a 1989 Board decision denying service connection for hypertension. See May 2008 Statement. The Board has original jurisdiction over claims of CUE with respect to Board decisions. 38 C.F.R. § 20.1400. However, there are strict requirements for bringing a CUE motion with respect to a prior final Board decision. The motion must be in writing, signed by the party or representative, contain the name of the Veteran and the applicable claim number, the date of the Board decision being challenged, and the specific issue or issues to which the motion pertains. 38 C.F.R. § 20.1404(a). Further, the motion must clearly and specifically set forth the alleged error or errors of fact or law in the Board decision. 38 C.F.R. § 20.1404(b). 

Here, the Veteran's statement in May 2008 does not meet the strict criteria required for a CUE motion as to a final Board decision. Should the Veteran wish to file a CUE motion as to the 1989 Board decision, the Veteran should file a formal motion that precisely follows the requirements laid out above. The Veteran is reminded that a CUE claim as to an issue in a final Board decision may only be brought once, and that subsequent CUE claims as to the came decision and issue will be dismissed with prejudice. See 38 C.F.R. § 20.1409(c); Hillyard v. Shinseki, 24 Vet. App. 343 (2011), aff'd Hillyard v. Shinseki, 695 F.3d 1257 (Fed. Cir. 2012).

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran was granted TDIU in April 2001, and therefore the issue is not raised by the record in this case.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's hypertension has been manifested by continuous medication and diastolic blood pressure predominantly over 100 or systolic blood pressure over 160; but not by diastolic blood pressure predominantly over 110 or systolic blood pressure over 200.

2. The Veteran's original claim for entitlement to service connection for hypertension arose from an October 1977 VA examination, more than one year after his separation from service, and entitlement to service connection was denied by the RO in a November 1977 rating decision. The Veteran did not appeal.

3. The Veteran filed to reopen the previously denied claim of service connection for hypertension on May 20, 1987, and entitlement to service connection was finally denied by the Board in a November 1989 decision. The Veteran did not appeal.

4. The Veteran filed to reopen the previously denied claim of service connection for hypertension on October 14, 1997, and in a March 2006 Board decision the claim for service connection for hypertension was reopened and granted. The RO assigned a rating of 10 percent effective October 14, 1997 in a July 2006 rating decision.

5. Prior to the November 1977 claim, there were no pending requests for service-connection that remained unadjudicated, and no appeals or new and material evidence were submitted during the applicable appellate periods.

6. As service connection for anemia, to include thalassemia and pernicious anemia, has been in effect since January 1971, new and material evidence is not required as reopening of the claim of service connection for anemia is not necessary.

7. Service connection for anemia, to include thalassemia and pernicious anemia, has been in effect since the January 1971 grant of service connection for malaria with anemia, and service connection has not been severed at any point.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.104, Diagnostic Code 7101 (2013).

2. The criteria for an effective date prior October 14, 1997 for the award of service connection for hypertension have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.114, 3.155, 3.156, 3.400 (2013).

3. New and material evidence is not required as the claim of service connection for anemia does not need to be reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4. Service connection for anemia was granted in January 1971, and service connection has not been severed at any point since that decision. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.105, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In claims to reopen, VA must also notify the Veteran of the bases for the prior denial, the definition of new and material evidence, and the type of evidence that is necessary to substantiate the facts that were not sufficiently shown at the time of the prior denial. Kent v. Nicholson, 20 Vet. App. 1 (2006).

Regarding the Veteran's petition to reopen his claim for service connection for anemia, VA issued a VCAA letter in February 2008, prior to the initial unfavorable adjudication in May 2008. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, how disability rating and effective date are determined, the reasons for the prior denial, what constitutes new and material evidence, and what kind of evidence will establish the previously unproven elements of service connection. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

Concerning the Veteran claims for an increased rating and an earlier effective date for hypertension, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. All identified private medical treatment records have been obtained and associated with the claims file.

The record indicates that as of April 2001 the Veteran has been receiving Social Security disability benefits, but there is no indication that those records have been associated with the claims file or are otherwise unavailable. While VA's duty to assist generally requires that such records be obtained, VA is only required to obtain Social Security records when those records are potentially relevant to the claim on appeal. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). Relevant records are those that relate to the injury for which benefits are sought and have a reasonable possibility of helping to substantiate the claim. Id. 

Here, there is no indication that the Social Security records, if any, are relevant to the claims currently at issue. First, in his August 2001 statement notifying VA of his award of Social Security disability benefits, the Veteran specifically stated that he was awarded the benefits based solely on his PTSD, and not based on his anemia or hypertension, which are at issue here. The Veteran has at no other point indicated that his anemia or his hypertension form part of the basis for his award of Social Security disability. As such, the Veteran's own statements indicate that the records are not relevant to his claim. Id.

Second, the VA and private medical records associated with the claims file cover the entire period on appeal, and contain numerous instances of both blood pressure measurements and treatment for anemia. As such, there is already substantial medical evidence of record concerning both disabilities. As there is no indication that any extant Social Security records would address the current severity of the Veteran's hypertension or his anemia to a further extent than the extensive medical evidence already of record on that issue, the Board finds that any Social Security records in existence do not have a reasonable possibility of helping to substantiate the Veteran's claim for an increased rating for a low back disability. Id. Therefore, the records are not relevant, and VA had no duty to obtain them. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in January 2008 and May 2008. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for an increased rating and an earlier effective date for hypertension and for service connection for anemia. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Hypertension

The Veteran contends he is entitled to an initial rating in excess of 10 percent for his service-connected hypertension and an effective date earlier than October 14, 1997, for the grant of service connection for hypertension. The Board will first address the earlier effective date claim, followed by the schedular criteria for an increased schedular rating, and finally any extraschedular considerations.

A. Earlier Effective Date

Generally, the effective date for an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service. Otherwise, the effective date is the later of the date of receipt of claim or the date of entitlement to service connection arose. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2). In cases where service connection was granted on the basis of new and material evidence following a prior disallowance, the effective date is the later of the date of receipt of the application to reopen or the date entitlement arose. See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(2).

The effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA. Lalonde v. West, 12 Vet. App. 377, 382 (1999). Further, where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date the VA received the particular application for which the benefits were granted. Washington v. Gober, 10 Vet. App. 391 (1997).

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p). An informal claim is any communication or action indicating an intent to apply for one or more benefits. 38 C.F.R. § 3.155(a). VA must look to all communications from a claimant that may be interpreted as applications or claims-formal and informal-for benefits and is required to identify and act on informal claims for benefits. Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a). The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105(b)-(c); 38 C.F.R. §§ 3.160(d), 20.201, 20.302(a). Additionally, a rating decision will not become final if the Veteran submits new and material evidence within the one year appellate period. See 38 C.F.R. § 3.156(a)-(b).

The Veteran applied to reopen his previously denied claim on October 14, 1997. The claim was reopened and service connection granted in a March 2006 Board decision. As service connection was granted based on the reopening of a claim, the appropriate effective date is the date of his petition to reopen his claim, which is October 14, 1997. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2); Washington, 10 Vet. App. 391.

The Board finds there are no unadjudicated applications for service connection, unaddressed notices of disagreement, or new and material evidence prior to the Veteran's October 1997 application to reopen. The Veteran's claim for service connection for hypertension initially arose from an October 1977 VA examination, and was denied in a November 1977 rating decision. As the claim was filed more than one year after the Veteran's separation from service in either June 1970 or May 1973, the day following his separation cannot serve as an effective date. 38 C.F.R. § 3.400(b)(ii)(b). 

The original October 1977 claim arising from the VA examination was finally denied in a November 1977 rating decision. No appeal of that decision was made nor was new and material evidence submitted during the applicable appellate period. Therefore, the November 1977 decision became final in November 1978. 38 C.F.R. §§ 3.156, 19.118(a) (1977). The May 1987 claim was denied in a November 1989 Board decision. The Veteran did not appeal, and therefore the November 1989 Board decision became final as November 16, 1989, the date stamped on the face of the decision. 38 C.F.R. §§ 3.104, 19.191 (1987). At no other time has the Veteran communicated an intent to apply for service connection for his hypertension, and as such there are no other outstanding unadjudicated applications for service connection. See 38 C.F.R. § 3.155(a).

Finally, the Board notes that the Veteran has alleged CUE with respect to the 1989 Board decision initially denying service connection for hypertension. As discussed in more detail in the introduction, above, the Veteran's claim does not meet the stringent pleading requirements for an allegation of CUE with respect to a Board decision. The Veteran is invited to follow the procedures outlined in the introduction and file a proper pleading outlining his CUE claim should the Veteran desire to do so.

The Board is without authority to grant equitable relief. Rather, the Board is constrained to follow the specific provisions of law that govern the circumstances of this case and that are within the jurisdiction and authority of the Board to review. See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 390, 425 (1994). As there are no outstanding unadjudicated claims prior to the Veteran's October 14, 1997 claim to reopen, the Board finds that an effective date earlier than October 14, 1997, is not warranted in this case.

B. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran's hypertension is currently rated under Diagnostic Code 7101. The Board notes that 38 C.F.R. § 4.104, and specifically Diagnostic Code 7101, was revised in October 2006. See 71 Fed. Reg. 52457 (Sept. 6, 2006). However, this amendment only added Note 3, indicating that hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease, and did not change the diagnostic criteria. Therefore, the entire period on appeal will be rated according to the same criteria.

Under Diagnostic Code 7101, a 10 percent evaluation is assigned for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. Diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more is rated 20 percent disabling. Diastolic pressure predominantly 120 or more is rated 40 percent disabling, and diastolic pressure predominantly 130 or more is rated 60 percent disabling. 38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran has been prescribed medication for control of hypertension, and VA treatment records reflect consistent, daily use of such. While medications have been changed and adjusted, they have always been required.

However, the record fails to reflect diastolic pressures (the lower number) that are predominantly at or above 110 or systolic pressures (the higher number) that are predominantly at or above 200. A July 2000 blood pressure report reflects systolic pressure of 200 in November 1999, but otherwise shows systolic pressure below 200 and diastolic pressure below 110 for the period from September 1997 and May 2000. Another cumulative vitals report from July 2006 indicates that in November 2004 the Veteran had a blood pressure reading of 205 systolic and 114 diastolic. However, the rest of the report indicates that from December 2004 to July 2006 the Veteran's systolic and diastolic pressures did not again exceed 200 and 110, respectively. 

Thereafter, VA treatment records from March 2007 forward predominantly reflect diastolic and systolic blood pressure readings that are predominantly below the respective 200 and 110 thresholds. Even if there are several diastolic pressure readings of 110 or more or systolic readings of 200 or more undiscovered in the record, the vast majority of readings are predominantly less than that required for a compensable evaluation. No other evidence concerning the Veteran's blood pressure during the appellate period is at issue. Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran has diastolic blood pressure predominantly over 110 or systolic pressure predominantly over 200. Therefore, a rating in excess of 10 percent for hypertension is not warranted in this case.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign a rating in excess of 10 percent for the Veteran's hypertension. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the periods on appeal. Any further increases in severity were not sufficient for a higher rating for the reasons discussed above. See Hart, 21 Vet. App. 505. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. Therefore, the claim is denied.

C. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's service-connected hypertension is manifested by continuous medication, diastolic blood pressure predominantly below 110, and systolic blood pressure predominantly below 200. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the Schedule of Ratings for the Cardiovascular System. See 38 C.F.R. § 4.104, Diagnostic Code 7101. With respect to hypertension, the Rating Schedule contemplates continuous medication and various levels of diastolic and systolic blood pressure. Id. In summary, the schedular criteria for disabilities of the cardiovascular system contemplate a wide variety of manifestations.

Given the variety of ways in which the rating schedule contemplates impairment due to cardiovascular disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. There is nothing exceptional or unusual about the Veteran's hypertension because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration of the Veteran's hypertension is not warranted in this case.

III. Anemia

The Veteran contends both that he has submitted new and material evidence sufficient to warrant reopening of his claim of service connection for anemia, to include thalassemia and pernicious anemia, and that service connection should be granted. 

The Veteran was granted service connection for "malaria with anemia" in a January 1971 rating decision. In that decision, the RO specifically stated that "[a]lthough the precise etiology of the anemia is not given here the [Rating] Board will relate it to the service and the malaria on the evidence above and a 30 percent [rating] will be assigned for [an] old case of malaria with anemia." This 30 percent rating for malaria with anemia was subsequently reduced to a noncompensable rating in a November 1971 rating decision, based on a disability evaluation. The Veteran's disability has been consistently characterized as "malaria with anemia" since the grant of service connection in January 1971, and there is no evidence in the record indicating that service connection for anemia or malaria with anemia has ever been severed. See 38 C.F.R. § 3.105. Thus, based on the evidence of record and the language used in the initial grant of service connection, specifically the fact that the Rating Board indicated it was relating the anemia to "the service and the malaria," the Board finds that service connection for anemia has been in effect since the January 1971 rating decision. 

As the Veteran is already service connected for anemia, and there is no competent evidence or record indicating that his recently claimed thalassemia and pernicious anemia can be differentiated from the anemia that is already service-connected, reopening of the Veteran's claim for service connection is not necessary, and the criteria for granting service connection for a disability need not be addressed, as service connection has already been established. 


ORDER

Entitlement to an initial rating in excess of 10 percent for hypertension is denied.

Entitlement to an effective date earlier than October 14, 1997, for the grant of service connection for hypertension is denied.

The claim for service connection for anemia, to include thalassemia and pernicious anemia, is moot, as service connection for anemia was established in a January 1971 rating decision, and has not been severed at any point. 




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


